DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
 	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Serge Banini on June 16, 2022.

Claim amendments were discussed and agreed to by Applicant. The following claims should read as follows:

1.  (Original)  A method for treating angiogenesis in neural cells of a subject and/or treating retinal angiomatous proliferation (RAP) in a subject, the method comprising:
	(a) identifying a subject having or at risk of neural cell angiogenesis and/or having or at risk of developing RAP; and
	(b) administering GW1100 to the subject,
thereby treating angiogenesis in the neural cells of the subject and/or treating RAP in the subject.

2.  (Original)  The method of claim 1, wherein the neural cells are retinal cells, optionally photoreceptor cells.

3. (Original)  A method for treating retinal angiomatous proliferation (RAP) vascular lesions in a subject, the method comprising:
(a) identifying a subject having or at risk of developing RAP vascular lesions; and
	(b) administering GW1100 to the subject,
thereby treating RAP vascular lesions in the subject.

4.  (Currently Amended)  The method of claim 1

5. (Currently Amended)  The method of claim 1

6.  (Currently Amended)  The method of claim 1

9. (Currently Amended)  The method of claim 1

10. (Original)  The method of claim 9, wherein GW1100 is administered by intravitreal injection.

11. (Currently Amended)  The method of claim 1enhances GLUT1 expression in the retinal cells of the subject.

26.  (New)  The method of claim 3, wherein the subject has macular telangiectasia (MacTel) or neovascular age-related macular degeneration (AMD).

27. (New)  The method of claim 3, wherein the cells of the subject are impaired for lipid uptake, as compared to the cells of an appropriate control subject.

28.  (New)  The method of claim 3, wherein the subject has dyslipidemia or mitochondrial dysfunction.

31. (New)  The method of claim 3, wherein the GW1100 is administered to the eye of the subject.

32. (New)  The method of claim 3, wherein GW1100 is administered by intravitreal injection.

33. (New)  The method of claim 3, wherein administering GW1100 enhances GLUT1 expression in the retinal cells of the subject.

*** Delete claims 7, 8, 12-21, 23-25, and 29-30.  

Reasons for Allowance
 	The claimed invention of “method for treating angiogenesis in neural cells of a subject and/or treating retinal angiomatous proliferation (RAP) in a subject, the method comprising: (a) identifying a subject having or at risk of neural cell angiogenesis and/or having or at risk of developing RAP; and (b) administering GW1100 to the subject, thereby treating angiogenesis in the neural cells of the subject and/or treating RAP in the subject” is novel and non-obvious. As amended, there is no prior art that would lead one of ordinary skill in the art to the present invention. Thus the claimed invention is rendered neither anticipated nor obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Claims 1-6, 9-11, 26-28, and 31-33 are allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sahar Javanmard whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627